DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “said female connector adapted to be located in a receiving recess formed, in use, in one of at least two articles to be connected together” and goes on to require further limitations related to the receiving recess.  It is not clear if the “two articles” and therefore also the receiving recess are being positively claimed or not in combination such that it is not clear if the receiving recess and the corresponding limitations to that feature are actually required to meet the claimed device.  Appropriate correction is required.
Claim 7 states “said connecting portion” and lacks proper antecedent basis for this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasch et al. (EP 3,150,083) in view of Brenneman (US 3,760,547).
Regarding claims 1 and 15, Hasch et al. (hereafter “D1”) discloses a connector assembly (in particular the embodiment of figures 4-5) for connecting articles (furniture panels 1, 2) to one another, said connector assembly comprising a male connector (locking element 4) insertable into a substantially U shaped receiving channel (groove 35) defined by a respective female connector (insert element 3), said female connector being adapted to be located in a receiving recess (groove 11 – figure 1.1) formed, in use, in one of at least two articles (1. 2) to be connected together, said receiving recess comprising a pair of diverging side walls (inside of groove 11) and a narrowed neck region (gap in narrow side 15), said neck region defining an opening of said receiving recess (figure 1.1).  D1 teaches angled sidewalls of the receiving recess (figure 1.1) and corresponding angled outer walls (figure 2) of the female connector but does not disclose the at least one pair of opposing inwardly facing shoulders being defined in said side walls of said receiving recess.

It would have been obvious to one of ordinary skill in the art at the time of filing to provide inwardly facing shoulders on the receiving recess and cooperating projections on the outer walls of the female connector of D1, as taught by D2, to create a locking connection.
Regarding claims 2-3, D1 as modified discloses wherein said receiving recess and said female connector are symmetrical in cross section about a central plane (see figure 4 of D1), an angle between said shoulders of said receiving recess and the central plane being less than an angle between a cooperating face of said cooperating projections formed on-the outer sides of said female connector and the central plane such that said projections enqaqe said shoulders with a wedge effect, biasinq said female connector towards a base of said receiving recess (col. 5, line 65 – col. 6, line 23 – D2).
Regarding claim 4, D1 as modified discloses wherein said female connector is formed from a resilient material (D1 discloses plastic – [0008] while D2 discloses resilient material as well – col. 5, lines 64-67) such that said side walls of said female connector can be squeezed together to facilitate insertion of said female connector in said receiving recess throuqh said narrowed neck region of said receiving recess.
Regarding claim 5, D1 as modified discloses wherein a transverse width of the female connector is greater, at rest, than a width of said receiving recess such that said sides 
Regarding claim 6, D1 as modified discloses wherein inner sides of said receiving channel (35) defined bv said female connector comprise a pair of diverging side faces extending from a base of said receiving channel and a narrowed neck region, a pair of opposing shoulders being defined between said diverging side faces and narrowed neck region (at undercut 38), said male connector (4) comprising at least one retaining member comprising at least one rib extending outwardly from an enlarged base region of said male connector and terminating in a head region, a pair of symmetrically arranged outwardly flared resilient wings (at 41-44) having a substantially arrow head shaped cross section extending from said head region towards said base region on either side of said at least one rib, whereby said resilient wings of said at least one retaining member of said male connector are adapted to engage said opposing shoulders of said female connector when said retaining member of said male connector is inserted into said female connector to retain said male connector in engagement with said female connector (see figures 4-5 of D1).
Regarding claim 7, D1 as modified discloses wherein said base region of said male connector is adapted to be located within said narrowed neck region of said female connector when said connecting portion of said male connector is inserted into said receiving channel thereof such that said base region prevents said sides of said receiving channel defined bv 
Regarding claim 8, D1 as modified does not disclose wherein surfaces of said inner sides of said receiving channel defined bv said female connector are corrugated to enhance engagement with said male connector.  However, D2 teaches female connector (seat member 52) having corrugated inner sides for enhance grip (figure 3; col. 4, lines 32-35).  It would have been obvious to one of ordinary skill in the art at the time of filing to provide small corrugated teeth on the inner sides of the receiving channel as taught by D2 for enhanced connections.
Regarding claim 9, D1 as modified discloses wherein each male connector comprises a double headed connector, having a respective central rib and pair of wings extending on either side of said base region, whereby each end of said male connector can be received within a respective one of said female connectors (figure 5 – D1).
Regarding claim 10, D1 as modified discloses wherein said male connector comprises a single rib extending from said base region having a pair of wings for retaining said male connector in a respective female connector, said base region being integrally formed with or adapted to be connected or bonded to another component (figure 5 – D1).
Regarding claim 12, D1 as modified discloses wherein a tapered end portion is defined at least one end region of each side wall of said female connector arranged to be received within a correspondingly shaped region of said receiving recess to constrain movement of said female connector within said receiving recess along the axis of said receiving recess (figure 4 – D1).

Regarding claim 14, D1 as modified discloses wherein a distance between said inwardly facing shoulders and a base of said receiving recess of said female connector reduces in a direction laterally away from said opening, urqinq said male connector deeper into  said receiving recess of said female connector as it is displaced laterally away from said opening once inserted into said female connector (inner wall of female connector narrows in an inward direction away from the base – figure 4 – D1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631